 SUPER THRIFT MARKETS, INC.Super Thrift Markets, Inc. t/a Enola Super Thrift andRetail Clerks Local 1436, Chartered by RetailClerks International Association, AFLCIO. Cases4-CA-8351 and 4-RC-12347November 11, 1977DECISION, ORDER, AND DIRECTIONOF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn July 1, 1977, Administrative Law Judge Joel A.Harmatz issued the attached Decision in thisproceeding. Thereafter, Respondent and ChargingParty each filed exceptions and a supporting brief,and General Counsel filed cross-exceptions and abrief in support thereof and in response to Respon-dent's exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions andbriefs and has decided to affirm the rulings, find-ings,' and conclusions of the Administrative LawJudge and to adopt his recommended Order, asmodified below.The General Counsel has excepted to the Adminis-trative Law Judge's refusal to find that Respondentviolated Section 8(a)(l) of the Act in a conversationbetween Respondent's store manager, John Salitis,and employee Sandra Klinger on election day.According to Klinger, who was credited by theAdministrative Law Judge, she was washing herhands in the breakroom when Salitis approached herand said, "Poor Sherry, she's out there working onthe register all alone." Klinger replied, "Well whatabout me ... I work hard out there too." Salitis thensaid, "[w]ell she's a good girl ...because she's notfor the Union." The Administrative Law Judgefound that the last statement did not violate Section8(a)(l) since it "fell short of conveying that SandraKlinger would be prejudiced by virtue of her unionsentiment in any evaluations of her job perfor-mance." We disagree. Rather, we agree with theGeneral Counsel that Salitis' statement does suggestthat his appraisal of his employees' work would beI Respondent has excepted to certain credibility findings made by theAdministrative Law Judge. It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect Standard Dry Wall Products,Inc., 91 NLRB 544 (1950). enfd. 188 F.2d 362 (C.A 3, 1951). We havecarefully examined the record and find no basis for reversing his findings.2 In considering whether a second election should he directed, we are not233 NLRB No. 66affected by whether they were for or against theUnion. Accordingly, the statement violated Section8(a)(1) of the Act.The Charging Party has excepted to the Adminis-trative Law Judge's failure to recommend settingaside the election held herein. Although the Adminis-trative Law Judge found three separate violations ofSection 8(a)(1) during the critical preelection period,he refused to direct a second election.2We agree withthe Charging Party that under Board law a secondelection should be directed. Our normal policy is todirect a new election whenever an unfair laborpractice occurs during the critical period since"[c]onduct violative of Section 8(a)(1) is, a fortiori,conduct which interferes with the exercise of a freeand untrammeled choice in an election." Da/-TexOptical Company, Inc., 137 NLRB 1782, 1786-87(1962). The only recognized exception to this policyis where the violations are such that it is virtuallyimpossible to conclude that they could have affectedthe results of the election. This determination isbased, inter alia, on the number of violations, theirseverity, the extent of dissemination, the size of theunit, and other relevant factors. Here the unitincludes some 24 employees, 2 of whom weresubjected to statements the Administrative LawJudge found violated Section 8(a)(l). One of the twoemployees was subjected to two separate incidents of8(a)(1)-proscribed activity. In these incidents, Re-spondent, by its store manager, John Salitis, interro-gated employee Keffer about her union statements;asked employee Pamela Klinger about her sister'sunion sentiments; and asked Pamela Klinger whyshe was so in favor of the Union. Further, in one ofthese incidents, Salitis also indicated to PamelaKlinger that presently everyone got along well butthat he was unsure whether he would feel the sametoward the employees if the Union won or whetherhe would stay on as store manager in that situation.3On balance, we conclude the election should be setaside. Coercive statements were directed to 2employees in a unit of only 24 employees. We havelong held that statements made during electioncampaigns can reasonably be expected to have beendisseminated and discussed among the employees.4The statement here involved a high-ranking officialof Respondent who engaged in a number ofinterrogations and a serious threat; i.e., that workingconditions might change if the Union won therelying on our finding of a fourth violation of Sec. 8(aXI) in the Salitis-Sandra Klinger incident noted above, since it is impossible to tell from therecord whether that incident occurred before or after the employee hadvoted.3 The record reveals that Salitis enjoyed a good relationship with hisemployees.4 See, e.g.. Standard Knitting Mills, Inc., 172 NLRB 1122 (1968).409 DECISIONS OF NATIONAL LABOR RELATIONS BOARDelection. Contrary to the Administrative Law Judge,we conclude these statements by Respondent clearlywarrant the setting aside of the election and thedirecting of a second election.5ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge, asmodified below, and hereby orders that the Respon-dent, Super Thrift Markets, Inc. t/a Enola SuperThrift, Enola, Pennsylvania, its officers, agents,successors, and assigns, shall take the action set forthin the said recommended Order, as so modified.1. Substitute the following for paragraph 1:"1I. Cease and desist from coercively interrogatingemployees concerning their own union activity orsentiments or that of their fellow employees; threat-ening employees with appraisals of their workperformance based on their union sentiment; and inany like or related manner interfering with, restrain-ing, or coercing employees in the exercise of theirrights guaranteed by Section 7 of the Act."2. Substitute the attached notice for that of theAdministrative Law Judge.IT IS FURTHER ORDERED that the election held onNovember 23, 1976, in Case 4-RC-12347 be, and ithereby is, set aside, and that Case 4-RC-12347 be,and it hereby is, remanded to the Regional Directorfor the purpose of conducting a second election.[Direction of Second Election and Excelsior foot-note omitted from publication.]I See for this result Heartwood Avenue C orporation d'b/a The Heartwood,225 NLRB 719 (1976); Vincent's Sleak House, Inc., 216 NLRB 647 (1975).The ratio of violations to the number of employees distinguishes this casefrom Essex International, Inc., 216 NLRB 831 (1975), erroneously relied onby the Administrative Law Judge.APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing in which all parties were representedand afforded the opportunity to present evidence insupport of their respective positions, the NationalLabor Relations Board has found that we violatedthe law and has ordered us to post this notice and weintend to abide by the following.The National Labor Relations Act gives you, asemployees, certain rights, including the right:To engage in self-organizationTo form, join, or help a unionTo bargain collectively through a repre-sentative of your own choosingTo act together for collective bargainingor other mutual aid or protectionTo refrain from any or all of these things.WE WILL NOT question our employees concern-ing their own activity or sentiments or those ofother employees.WE WILL NOT threaten employees with apprais-als of their work performance based on whetheror not they support a union.WE WILL NOT in any like or related mannerinterfere with, restrain, or coerce employees in theexercise of their rights guaranteed by Section 7 ofthe Act.SUPER THRIFT MARKETS,INC. T/A ENOLA SUPERTHRIFTDECISIONSTATEMENT OF THE CASEJOEL A. HARMATZ, Administrative Law Judge: Upon anoriginal unfair labor practice charge filed on November 26,1976, a complaint was issued on January 26, 1977, which,as amended, alleged that Respondent independentlyviolated Section 8(a)(1) of the Act. In its duly filed answer,Respondent denied that any unfair labor practices werecommitted.Pursuant to a representation petition filed on September23, 1976, in Case 4-RC-12347 and a Stipulation forCertification Upon Consent Election Agreement approvedon October 26, 1976, a secret-ballot election was conductedon November 23, 1976, among employees in the appropri-ate unit. The tally of ballots showed that of approximately24 eligible voters 7 were for, and 16 against, representationby the Petitioner. There was I challenged ballot which wasinsufficient to affect the results. Thereafter, the Petitionerfiled timely objections to conduct affecting the results ofthe election. On January 21, 1977, the Regional Directorfor Region 4 issued a "Report on Objections to Election,"in which he indicated that the pending unfair labor practicecharge in Case 4-CA-8351 was meritorious, that acomplaint would issue thereon, and that said complaintwould involve issues raised during the course of theinvestigation of the objections concerning alleged employerinterrogation of employees as to their protected concertedactivity. Accordingly, the aforesaid Regional Director410 SUPER THRIFT MARKETS, INC.stated that Case 4-RC-12347 would be consolidated forhearing with Case 4-CA-8351.'On February 18, 1977, the aforesaid Regional Directorissued an order consolidating Case 4-RC-12347 with thepending complaint in Case 4-CA-8351 for hearing, ruling,and decision by an administrative law judge.Pursuant thereto, a consolidated hearing was conductedbefore me in Harrisburg, Pennsylvania, on May 13, 1977.After close of the hearing, briefs were filed by GeneralCounsel, the Charging Party-Petitioner, and the Respon-dent-Employer.Upon the entire record in this proceeding, including myobservation of the witnesses while testifying, and consider-ation of the posthearing briefs, I find as follows:FINDINGS OF FACT1. THE BUSINESS OF THE RESPONDENT-EMPLOYERRespondent-Employer is a Pennsylvania corporationengaged in the operation of retail grocery stores, includinga retail supermarket located in Enola, Pennsylvania, thesole facility involved in this proceeding. In the course ofsaid operations, Respondent received gross revenuesduring the year preceding issuance of the complaint, arepresentative period, exceeding $500,000 in value, andpurchased goods valued in excess of $50,000 directly frompoints located outside the Commonwealth of Pennsylvania.The complaint alleges, the answer admits, and I find thatRespondent is, and has been at all times material herein, anemployer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDThe complaint alleges, the answer admits, and I find thatRetail Clerks Local 1436, Chartered by Retail ClerksInternational Association, AFL-CIO, is, and has been atall times material herein, a labor organization within themeaning of Section 2(5) of the Act.IlI. CONCLUDING FINDINGSA. The IssuesPrimarily at stake in this proceeding is the validity of anelection in which the employees participating rejectedunion representation by a better than 2-to-I margin. TheCharging Party-Petitioner seeks a rerun election based onallegations in the amended complaint. Those allegationsare limited to independent 8(a)(1) violations imputed solelyto Respondent's store manager, John Salitis, and relate tohis alleged remarks to but three members of the votinggroup. In this respect, it is alleged that Salitis on threeoccasions coercively interrogated employees Pamela Kling-er and Janet Keffer, in separate conversations. It is alsoalleged that a statement imputed to Salitis and addressed toI The Regional Director's report on objections failed to include a cleardisposition of the specific misconduct set forth in Objections I. 2, and 3,which related to matters beyond the scope of the compla'it. as amended. Atthe hearing, counsel for the Charging Party-Petition :r withdrew theseallegations, and opted to contest the validity of the election solely on thebasis of the unfair labor practices set forth in the complaint.employee Sandra Klinger was also violative of Section8(a)(1). Although material questions of credibility exist,even if resolved so as to substantiate the complaint, asubstantial question would remain in Case 4-RC-12347 asto whether the proven unfair labor practices could havehad a sufficient impact on the results of the election towarrant a rerun.B. The Alleged Unfair Labor PracticesI. The allegations involving Pamela KlingerThe complaint alleges that Respondent violated Section8(a)(X) by the coercive interrogation of employee PamelaKlinger in two separate confrontations with Salitis.It will be recalled that the election was conducted onNovember 23, 1976.2 About 2 weeks prior thereto, Klingerwas in the breakroom when Salitis approached her.According to Klinger, Salitis asked what she had againsthim. Klinger asked what Salitis meant. Salitis explainedthat she was strong for the Union and that he wonderedwhy. Klinger indicated that she did not know why. Salitisthen indicated that he felt that the store didn't need a unionin that benefits were good enough, arguing that the Unionwould not help employees much. According to Klinger,Salitis went on to state that while everyone got along wellunder present conditions, he did not know whether hewould feel the same way towards employees if the Unionwere to represent them, also expressing his uncertainty asto his ability to continue on as a manager if the Union weredesignated. After this there was some discussion as toKlinger's view that the Union would help part-timeemployees, including her sister, Sandra Klinger. Salitis thenobserved that Sandra would not work there forever, andthat Pamela should worry about herself. The conversationclosed with a reminder by Salitis that he had done Pamelaa favor in the past, and his request that she now do him afavor.3Salitis admitted that he had a conversation within thetime frame related by Pamela Klinger concerning hersupport of the Union. Asserting knowledge that PamelaKlinger was a protagonist of the Union at that time,4Salitisadmits going to the breakroom, asking her "why she was sostrong for the union after we did get along and ...thecompany and myself had helped her in a lot of ways."Although Salitis denied recollection of his commenting onwhat his feelings would be or the impact of the Union onhis relations with employees, in this respect I credit thetestimony of Pamela Klinger whom I regarded as thewitness with the clearer capacity for recollection. I accepther account fully.In agreement with the General Counsel, I find thatSalitis, by singling out Pamela Klinger for questioning as tothe reasons for her union support, while at the same timereminding her of favorable treatment extended to her bythe Employer, and suggesting the possibility of changed2 All dates refer to 1976, unless otherwise indicated.3 At some time before the instant proceeding, Pamela Klinger hadrequested a leave of absence for the summer, which was granted.4 Pamela Klinger indicated that she had spoken for the Union amongfellow employees on a selective basis, but admitted that, with the store beingso small, news travels "easily."411 DECISIONS OF NATIONAL LABOR RELATIONS BOARDemployer-employee relationships if the Union came in,engaged in coercive interrogation violative of Section8(a)(1). See, e.g., CBS Records Division of CBS, Inc., 223NLRB 709 (1976).Pamela Klinger testified to a second confrontation withSalitis shortly before the polls were scheduled to open onNovember 23, the day of the election. On this occasion,Salitis again approached Klinger, as she was working,asking "Is Sandy with us?" Pamela Klinger indicated thatshe was, whereupon Salitis walked away.5Here again, I credit Pamela Klinger's testimony. Salitiscould not recall specifically having made the inquiry, butasserts a denial on his own assumption that he would havebeen too cautious to have done so on the day of theelection. As was true of the earlier conversation, I regardedthe account of Pamela Klinger as the more reliable. Thequestioning of Pamela Klinger as to the union sympathy ofa fellow employee was lacking in justifiable purpose, andconstituted unlawful interrogation tending to impedeemployees in the exercise of their Section 7 rights.Therefore, I find that Respondent further violated Section8(a)(1) of the Act in this respect.2. The allegation involving Janet KefferThe complaint also predicates an 8(a)(l) violation uponthe coercive interrogation of Keffer. In support of thisallegation, Keffer testified that on November 17, 1976,account, she was working in the bakery department, sheapproached Salitis and asked for more work hours orhigher wages. Salitis indicated that he couldn't give herhigher wages, but expressed a willingness to try to get heradditional hours. According to Keffer, Salitis then askedwhat Keffer thought about the Union. When Kefferresponded that she was confused and did not know what tothink, Salitis suggested that, if she had any questions, shecould speak to Jim McKinley, the Respondent's personnelmanager.Salitis confirms that such a conversation occurred, butdenies having questioned Keffer as to her union sympathy.According to his account, on the day in question,Personnel Manager McKinley was present in the store.Contrary to Keffer's account, Salitis relates that he ap-proached Keffer, indicating that he hadn't talked to herabout the Union, but figured that she was as confused aseveryone about it. He claims that Keffer respondedaffirmatively, admitting that she was confused, whereuponhe told her of the presence of McKinley, indicating that thelatter might be able to enlighten her on the Union or anyproblems that she had.6At this point, according to Salitis,Keffer indicated that the only problem that she had washer need of more hours and more money. Salitis claims tohave responded that hours depended on the volume ofbusiness in the bakery and rate of pay was controlled by afixed schedule. When Keffer indicated that she would bes This reference was obviously to Sandra Klinger. Pamela Klinger'ssister.6 McKinley did not testify, and apart from the testimony of Salitis, thereis no evidence that he was present on the day in question. It clearly does notappear that Keffer sought to allay any confusion concerning the Union byconversing with McKinley.I Salitis sought to explain his criticism of Sandra Klinger as prompted bywilling to work in areas other than the bakery to earn more,Salitis told her he would keep her request in mind asopenings in other positions developed.My mistrust of Salitis is already apparent on the face ofthis decision. As for the conflict with Keffer, she wasregarded as the more reliable witness. In addition toconsiderations of demeanor, her account of the conversa-tion seemed more probable. Based on Keffer's creditedtestimony, I find that Salitis engaged in an additionalinstance of coercive interrogation, and that Respondentthereby engaged in a further violation of Section 8(a)( I) ofthe Act.3. The allegations concerning Sandra KlingerBy amendment to the complaint, it is alleged thatRespondent violated Section 8(a)(1), when Salitis, on theday of the election, told Sandra Klinger that anotheremployee was a "good girl" because the latter was not infavor of the Union. Factually, this allegation is substantiat-ed by the testimony of Sandra Klinger. She relates that onNovember 23, the day of the election, between 4 and 5:30p.m., she went to the breakroom to wash her hands. Salitisapparently was on a break at that time. Salitis addressedKlinger, stating, "poor Sherry, she's out there working onthe register all alone." Sandra Klinger asked, "well whatabout me ...I work hard out there too." Salitis said"(W]ell she's a good girl ...because she's not for theUnion." In contrast with Sherry, Salitis indicated that hedidn't know about Sandra Klinger.7The General Counsel argues that statements by Salitis inthis conversation violated Section 8(a)(1) on either of twogrounds: (1) His remarks suggested that Sandra Klinger'sjob performance would be appraised according to hersupport or failure to support the Union, or (2) his remarkscreated the impression of surveillance by identifying anemployee who had no interest in the Union. The GeneralCounsel's construction of the conversation strikes me asstrained and unpersuasive. The remarks by Salitis were nomore than a random expression of peeve concerning theissue at hand, and fell short of conveying that SandraKlinger would be prejudiced by virtue of her unionsentiment in any evaluations of her job performance.Finally, the fact that Salitis expressed knowledge ofanother employee's lack of union sympathy was tooisolated and vague to rise to the level of an unfair laborpractice warranting a Board remedy. Accordingly, I shalldismiss the allegations of the complaint insofar as theyrelate to this incident.C. The ObjectionsI have found that Respondent, during the criticalpreelection period,8violated Section 8(aX1) through thecoercive interrogation of employees Pamela Klinger andJanet Keffer. Both violations were somewhat isolated, andher presence in the breakroom at a time when she was supposed to beworking. Salitis explains that, it was in this context, that he said "WellSherry is a good girl, and she's out there working, how about you." I regardthe account of Sandra Klinger as the more credible.I I would note that with respect to the dismissed 8(aXlI) allegationinvolving Sandra Klinger, there is no evidence that the substance of herconversation with Salitis was conveyed to any other employee, and412 SUPER THRIFT MARKETS, INC.both occurred beyond the earshot of other employees. Saidunfair labor practices though not to be condoned, andsufficient to warrant a cease-and-desist remedy, were of theless flagrant variety. Furthermore, it does not appear thatthe election, and the misconduct attributable to theEmployer, occurred against a background of prior unfairlabor practices. The unlawful inquiries, as far as the instantrecord discloses, were not pursuant to a pattern ofsystematic interrogation or harassment of employees.Although the voting group was small, the unlawfulelements in the conversations were devoid of threats, andconsisted of subject matter not likely to be transcommuni-cated to other employees under conditions likely to have ameaningful impact on employee choice. Considering allrelevant factors, it is my view that the rejection of unionrepresentation by a better than 2-to-1 vote stemmedexclusively from considerations other than unlawful con-duct, and, hence, I find that no basis has been establishedon this record to disturb the already-recorded choice ofemployees. Accordingly, I find that the questioning ofPamela Klinger and Janet Keffer by Salitis involved unfairlabor practices too minimal to have interfered with theconduct of a free and fair election, and it is recommendedthat the objections based on this conduct be overruled, andthat the results of the November 23 election be certified.9CONCLUSIONS OF LAWI. Respondent-Employer is an employer engaged incommerce within the meaning of Section 2(2), (6), and (7)of the Act.2. The Charging Party-Petitioner is a labor organiza-tion within the meaning of Section 2(5) of the Act.3. Respondent-Employer violated Section 8(a)(I) of theAct by coercively interrogating employees as to their ownand as to the union sentiment of other employees.4. The aforesaid unfair labor practices affect commercewithin the meaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, it shall be ordered that Respondentfurthermore the General Counsel failed to establish by convincing proofthat this event could have had an impact on the election. Klinger herselfcould not recall whether the incident occurred before or after she voted.9 See, e.g., Essex International. Inc.. 216 NLRB 831 (1975).'o In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings,conclusions. and recommended Order herein shall, as provided in Sec.102.48 of the Rules and Regulations, be adopted by the Board and becomecease and desist therefrom and take certain affirmativeaction necessary to effectuate the policies of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I issue the following recommended:ORDER '0Respondent-Employer, Super Thrift Markets, Inc. t/aEnola Super Thrift, Enola, Pennsylvania, its officers,agents, successors, and assigns, shall:I. Cease and desist from coercively interrogatingemployees concerning their own or the union activity orsentiments of their fellow employees, or in any like orrelated manner interfering with, restraining, or coercingemployees in the exercise of their rights guaranteed bySection 7 of the Act.2. Take the following affirmative action necessary toeffectuate the policies of the Act:(a) Post at its store in Enola, Pennsylvania copies of theattached notice marked "Appendix."" Copies of saidnotice, on forms provided by the Regional Director forRegion 4, shall be posted by the Respondent immediatelyupon receipt thereof, in conspicuous places, including allplaces where notices to employees are customarily posted.Reasonable steps shall be taken by Respondent to ensurethat said notices are not altered, defaced, or covered by anyother material.(b) Notify the Regional Director for Region 4, in writing,within 20 days from the date of this Order, what stepsRespondent has taken to comply herewith.CERTIFICATION OF RESULTS OF ELECTIONIt is hereby certified that a majority of the valid ballots inthe election conducted on November 23, 1976, have notbeen cast for Retail Clerks Local 1436, Chartered by RetailClerks International Association, AFL-CIO, and saidlabor organization is not the exclusive representative ofemployees in the appropriate unit within the meaning ofSection 9(a) of the National Labor Relations Act, asamended.its findings. conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.I' In the event this Order is enforced by a Judgment of the United StatesCourt of Appeals, the words in the notice reading "Posted by Order of theNational Labor Relations Board" shall read "Posted Pursuant to aJudgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."413